 



EXHIBIT 10.26.1
AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
     THIS AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is made
this 11TH day of November 2005, by and between RUBY SACRAMENTO CAL EXPO LIMITED
PARTNERSHIP, RUBY WILMINGTON NEWARK LIMITED PARTNERSHIP, RUBY ORLANDO
INTERNATIONAL LIMITED PARTNERSHIP, RUBY ANN ARBOR LIMITED PARTNERSHIP, RUBY
FISHKILL LIMITED PARTNERSHIP, RUBY FT. WORTH RIVER PLAZA LIMITED PARTNERSHIP,
RUBY PROVIDENCE WARWICK LIMITED PARTNERSHIP, and RUBY TYLER HOTEL LIMITED
PARTNERSHIP (collectively, the “Seller”) and SCHUYLKILL, LLC (the “Buyer”).
RECITALS:
     WHEREAS, Seller and Buyer are parties to that certain Agreement of Purchase
and Sale dated October 12, 2005 (the “Agreement of Sale”), whereby Seller agreed
to sell to Buyer and Buyer agreed to buy from Seller that certain “Property” as
defined in the Agreement of Sale; and
     WHEREAS, the Seller and Buyer desire to amend the Agreement of Sale on the
terms and conditions hereinafter provided.
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Seller and the Buyer,
intending to be legally bound, hereby agree as follows:
     1. Study Period. Paragraph 42 of the “Definitions” section of the Agreement
of Sale is hereby deleted and replaced with the following: “Study Period: The
period commencing on the Effective Date and continuing through 5:00 p.m. Eastern
Standard Time on November 18, 2005.”
     2. Miscellaneous.
          (a) For purposes of this Amendment, unless otherwise defined herein,
all terms used herein shall have the respective meanings assigned to such terms
in the Agreement of Sale.
          (b) In the event of any inconsistencies between the terms and
conditions of this Amendment and the terms and conditions of the Agreement of
Sale, the terms and conditions of this Amendment shall control.
          (c) Except as modified pursuant hereto, no other changes or
modifications to the Agreement are intended or implied and in all other respects
the Agreement of Sale is hereby specifically ratified and confirmed by all
parties hereto effective as of the date hereof. The Agreement of Sale and this
Amendment shall be read and construed as one Agreement of Sale.

-1-



--------------------------------------------------------------------------------



 



          (d) This Amendment shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns.
          (e) The Agreement of Sale as modified by this Amendment may be further
modified only by an agreement in writing signed between the parties hereto. The
Agreement of Sale and this Amendment and any exhibits attached thereto contain
the entire Agreement of Sale between the Seller and Buyer and there are no other
terms, obligations, covenants, representations, statements or conditions or
otherwise of any kind or nature whatsoever between the parties.
          (f) This Amendment may be executed in two or more counterparts each of
which shall deemed to be an original, but all of which taken together shall
constitute one and the same instrument. When counterparts have been executed by
all parties, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same document and copies of such documents
shall be deemed valid as originals. The parties agree that all such signatures
may be transferred to a single document upon the request of any party.
          (g) This Amendment may be signed by facsimile copy. The Seller and
Buyer agree to exchange manually signed copies promptly following the execution
and exchange of the facsimile copies.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed this Amendment as of the date first above written.

            BUYER:

SCHUYLKILL, LLC, a Delaware limited liability company
      By:   /S/ STEVE FAIRBANKS         Steve Fairbanks        Authorized
Member     

[ADDITIONAL SIGNATURES ON FOLLOWING PAGES]

-2-



--------------------------------------------------------------------------------



 



SELLER SIGNATURE PAGE TO AMENDMENT AGREEMENT OF PURCHASE AND
SALE BETWEEN UNDERSIGNED SELLERS AND SCHUYLKILL, LLC DATED
NOVEMBER 11, 2005

            SELLER:

RUBY SACRAMENTO CAL EXPO LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner II LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

            RUBY WILMINGTON NEWARK LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner II LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

            RUBY ORLANDO INTERNATIONAL LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner I LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

-3-



--------------------------------------------------------------------------------



 



SELLER SIGNATURE PAGE TO AMENDMENT AGREEMENT OF PURCHASE AND
SALE BETWEEN UNDERSIGNED SELLERS AND SCHUYLKILL, LLC DATED
NOVEMBER 11, 2005

            RUBY ANN ARBOR LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner II LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

            RUBY FISHKILL LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner I LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

            RUBY FT. WORTH RIVER PLAZA LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner I LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

            RUBY PROVIDENCE WARWICK LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner II LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

-4-



--------------------------------------------------------------------------------



 



SELLER SIGNATURE PAGE TO AMENDMENT AGREEMENT OF PURCHASE AND
SALE BETWEEN UNDERSIGNED SELLERS AND SCHUYLKILL, LLC DATED
NOVEMBER 11, 2005

            RUBY TYLER HOTEL LIMITED PARTNERSHIP
      By:   Ruby Senior General Partner I LLC, its general partner    

                  By:   /S/ DAVID A. BROOKS         Name:   DAVID A. BROOKS     
  Its: CHIEF LEGAL OFFICER     

-5-